DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because said abstract begins with “The present application relates to….”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the tip guide portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2016/0374454).
Regarding claim 1, Liu teaches an eye liner (Fig 1-6), comprising a liquid solution accommodating portion (70), for accommodating an eye liner fluid (¶ [27]); an applicator part (40, which also includes 41), being in communication with the liquid solution accommodating portion for an impregnation of the eye liner fluid accommodated in the liquid solution accommodating portion (as shown in Fig 3; ¶ [27]); and a holder (50), provided on an outer surface of the applicator part (¶[18]; also as shown in Fig 3), wherein the holder is provided with a plurality of holder open-portions (52, best shown in Fig 2A).  
Liu further teaches in claim 2 wherein the plurality of holder open-portions are disposed at mutually symmetrical positions; and/or the plurality of holder open-portions have a streamline shape (as shown in Fig 2A); and in claim 9 wherein the applicator part is made of felt material (¶[18]).  
Regarding claim 10, Liu teaches an eye liner (Fig 1-6), comprising: a casing (20); a sponge (70; which is typical for capillary action), inserted into an interior of the casing for an impregnation of a cosmetic composition (as shown in Fig 3); a cosmetic material transmitting portion (30 & 60), for transmitting the cosmetic composition impregnated in the sponge to an application tip (40); the application tip, being in surface contact with at least a part of one end of the cosmetic material transmitting portion (via 40, Fig 3) for absorbing the cosmetic composition transmitted to the cosmetic material transmitting portion (¶ [27]); and a tip guide part (50), including an exposed portion (52) provided to expose at least a part of an outer peripheral surface of the application tip part to the outside thereof (¶ [31]), and used for supporting the application tip exposed (¶ [18]).  
Liu further teaches in claim 12 wherein the cosmetic material transmitting portion includes: an application tip accommodating portion (32), for accommodating one end of the application tip; and at least one accommodation guide portion (33), for supporting at least one side of the application tip accommodated in the application tip accommodating portion; preferably, the application tip is in surface contact with the application tip accommodating portion and the at least one accommodation guide portion (as shown in Fig 3); and in claim 13 wherein the application tip includes:  a first region (40), having a constant height from a position accommodated in the application tip accommodation portion (as shown in Fig 2); and a second region (41), starting from a position where the first region ends and ending at an end of the application tip, and having a gradually decreasing height (as shown in Fig 2, applicator tip gradually tapers to a point).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding claim 8, Liu is silent regarding wherein an exposed portion of the applicator part exposed through the plurality of holder open-portions has the same radius of curvature as that of the holder at the same latitude.  However, visually, Liu shows in Fig 2A that the radius of curvature of the plurality of holder open-portions appear to be the same as that of the holder.  The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  MPEP 2144.04 (IV)(A) (discussing Gardner v. Tec Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu's device to have any suitable dimensions, including those claimed.  Applicant appears to have placed no criticality on radius of curvature (see Specification) and it appears that Liu' s device would work appropriately if made within the claimed range of radius of curvature.
Regarding claim 11, Liu teaches substantially all features of the claimed invention except for wherein the application tip has a thin sheet shape, and a thickness gradually decreasing toward the end thereof.  Instead, Liu teaches a cone shaped application tip.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use a think sheet shaped application tip as a matter of design choice.  Applicant has not disclosed that a sheet shaped tip achieves an unexpected result, and since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  Such a modification would have been considered a mere design consideration (MPEP 2144.04(I)).  
Allowable Subject Matter
Claims 3-7, 14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,314,087 to Ishida is directed to the state of art as a teaching of a holder with plurality of open portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754